We hold in the circumstances of this case that there was no unjust discrimination to the prejudice of the petitioner.
The Anti-Dry League nominated a single candidate for a single office. A member of that league would have no difficulty in finding the name of that candidate upon the machine, and would not be diverted by the form of the machine into a belief that the name of such candidate was to be looked for elsewhere. *Page 258 
The question is not here whether unfairness or prejudice would result if the League had nominated other candidates whose names were placed upon a separate horizontal column to the exclusion of the petitioner's, and as to that we express no opinion.
The order should be affirmed without costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and O'BRIEN, JJ., concur; KELLOGG, J., dissents.
Order affirmed, etc.